Citation Nr: 1602558	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected hypertension.


ATTORNEY FOR THE BOARD

H. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1989. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (hereinafter, "Agency of Original Jurisdiction" or "AOJ").

This matter was remanded by the Board in August 2014 and June 2015 so that the AOJ could consider evidence submitted after it had issued its supplemental statement of the case in June 2012 and February 2015, respectively.  On remand, the AOJ considered the newly submitted evidence and issued a supplemental statement of the case in both instances.   In October 2015, the AOJ issued its last statement of the case and continued the Veteran's current 10 percent rating for hypertension.  No additional evidence has been submitted after October 2015.  Accordingly, the remand instructions have been complied with and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's systolic blood pressure did not meet or exceed 200 mm Hg.

2.  Throughout the entire period on appeal, the Veteran's diastolic blood pressure did not meet or exceed 110 mm Hg. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected hypertension have not been met. 38 C.F.R. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings Generally

Disability ratings are determined by applying a schedule of ratings which are based upon the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  When the evidence for and against the veteran's claim is at the very least in relative equipoise, reasonable doubt is to be resolved in the veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When assessing the present level of disability for the period on appeal, staged ratings are appropriate when the facts show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Where an increase rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received, if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110; see also Hart, 21 Vet. App. at 509.

Increased Rating for Service-Connected Hypertension

The Veteran is seeking an increased rating for hypertension.  He is currently in receipt of a 10 percent rating for that disability under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned when diastolic pressure is predominately 100 or more; systolic pressure is predominantly 160 or more; or as the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent disability rating is assigned when diastolic pressure is predominantly 110 or more or systolic pressure is 200 or more.  A 40 percent disability rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In November 1989, the Veteran's hypertension was service connected and assessed as 10 percent disabling at that time.  In December 2008, the Veteran requested an increase in that rating.  In an April 2009 rating decision, the AOJ denied the requested increase and this appeal followed.

After a review of all the evidence of record, a rating for hypertension in excess of 10 percent is not warranted.  The Veteran's VA treatment records do not evidence any diastolic blood pressure ratings of 110 or more or systolic blood pressure readings of 200 or more.  In fact, blood pressure readings taken from December 2007 (one year before the Veteran requested his increased rating), to May 13, 2015 (the date of the Veteran's last VA examination assessing his hypertension), indicate that the Veteran's highest diastolic reading was recorded on August 4, 2014 at 95.  Additionally, the vast majority of the Veteran's diastolic pressure readings throughout the course of the appeal period were recorded at 83 or less.  Similarly, the Veteran's highest systolic blood pressure reading was 187 recorded on August 27, 2008, and this reading appears to be an outlier because no other systolic readings during the appeal period exceeded 162.   There is no evidence of any hospitalizations due to hypertension.

VA examinations conducted throughout the appeal period are in accord with the blood pressure results in the Veteran's VA treatment records.  In February 2009, the Veteran underwent a VA examination to assess the then current severity of his hypertension.  At that time, his systolic/diastolic blood pressure ratings were recorded as 140/83, 144/75, and 139/83.  The Veteran denied any heart disease, including arrhythmias or coronary artery disease or that he had any abnormal EKGs.

The Veteran underwent another VA examination in June 2012, and at that time his systolic/diastolic blood pressure readings were recorded as 129/81, 128/80 and 125/79. The examiner also noted that the hypertension did not impact the Veteran's ability to work. 

Finally, in May 2015 the Veteran underwent another VA examination to assess the current severity of his hypertension.  At that time, his EKG was normal and his systolic/diastolic blood pressure was recorded at 146/77, 140/76, and 140/77, with an average blood pressure reading of 146/76.  The examiner also noted that the hypertension did not impact the Veteran's ability to work.

The Veteran does not contend that his blood pressure readings meet or exceed the levels required for a 20 percent or higher rating.  Instead, he maintains that a rating increase is warranted because his hypertension must be controlled by medications. Specifically, he points to the fact that in 2008 his physician added another medication-amlodipine besylate- to his already prescribed blood pressure medications.  See VA Form 9 submitted in January 2011 and medication sheet attachments.  However, the amount and types of medications prescribed to control hypertension are not relevant to rating hypertension, which is rated on systolic and diastolic blood pressure levels.  While, VA medical records do evidence that on August 27, 2008, the Veteran's treating physician added amlodipine besylate to his already prescribed hydrochlorothiazide and metoprolol tartrate to better control his blood pressure, his systolic/diastolic blood pressure on that date was recorded as 162/72 and 160/80.   Prior to the addition of amlodipine besylate, and throughout the appeal period, the Veteran has also been prescribed 25 mg of hydrochlorothiazide (water pill) daily,  50 mg metoprolol tartrate (hypertensive) taken twice daily, and potassium chloride which has ranged from a daily dose of 8 mEq to 10 mEq.  No additional medications have been prescribed and no intravenous anti-hypertensives or bedrest have been required.  See VA medical examinations dated February 2009, June 2014, and May 2015.

Finally, to the extent that the Veteran argues that some of his hypertension medications contribute to any sexual dysfunction, that issue was decided in a June 2015 Board decision which denied the Veteran's service connection claim for erectile dysfunction, including on the theory that any erectile dysfunction was caused by or secondary to his hypertension. 

For all the foregoing reasons, a higher rating in excess of the 10 percent already assigned for the Veteran's hypertension is not warranted and his request for such an increase must be denied. 

Extraschedular Consideration

Whether the Veteran's case should be referred for extraschedular consideration has been examined, but a referral is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Where an exceptional case arises in which a rating based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  
The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no extraschedular referral is required.  38 C.F.R. § 3.321.  If, however, the schedular criteria do not reasonably describe the Veteran's disability level and symptomatology, a determination must be made whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.; see also Thun, 22 Vet. App. 111. 
In this case, the Veteran's symptoms associated with his hypertension have been considered.  The Veteran's hypertension must be controlled by medication and he claims that this medication entitles him to a higher rating.  In fact, the Veteran is in receipt of a 10 percent rating precisely because he requires medication to manage his hypertension as contemplated by the rating schedule.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. Accordingly, the schedular criteria contemplate the Veteran's symptoms and are adequate to rate his hypertension. Therefore, a referral for extraschedular consideration is not warranted. 
Similarly, a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected hypertension is also unwarranted.  A total disability rating based on TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his hypertension.  In fact, the medical evidence of record indicates that any functional impairment caused by the hypertension is, at worst, mild, and does not impact his ability to work.  See VA examinations dated on June 14, 2012 and May 13, 2015.  Because there is no evidence that the Veteran is unemployable due to his hypertension, Rice is inapplicable.
Duties to Notify and Assist

Under applicable criteria, including the Veterans Claims Assistance Act of 2000 (VCAA), the VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before an initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that the VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Claims for an increased rating require notice informing the veteran that in order to substantiate a claim, information and evidence must be submitted showing an increase or worsening of the service-connected disability.  Here, the Veteran has applied for an increased rating for his service-connected hypertension and the required notice was provided by letter dated January 26, 2009.  Accordingly, the VA's duty to notify has been satisfied.   

As to VA's duty to assist, all necessary development has been accomplished and thus appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.   Therefore, no further development to obtain relevant medical records is required.   

The Veteran was also provided with several VA examinations including examinations in February 2009, June 2012, and May 2015.  The reports of these examinations have been associated with the Veteran's claims file and have been discussed in this decision. These examinations were adequate for rating purposes.  The VA examiners personally interviewed and examined the Veteran and elicited a history from him.  The VA examiners provided the information necessary to evaluate his disabilities.  Furthermore, the Veteran has not raised any issues regarding the adequacy of the examinations. 

For all the foregoing reasons, the VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because the VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

A disability rating in excess of 10 percent for service-connected hypertension is denied.




____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


